Per Curiam:
We are of opinion that this court has power, under section 2141 of the Code of Civil Procedure, to modify the determination of the State Board of Tax Commissioners and direct the determination which that board should have directed. It cannot be known to the court the exact amount of excess taxes which have in fact been collected. The order of this court should, therefore, remit to the board of supervisors of Nassau county the percentage at which the assessed value of the real property in the town of Hempstead bore to its full value, and under section 177 of the Tax Law * the board of supervisors is required to carry into effect this determination. This mandate requires the board at its next annual session to levy upon the towns of North Hempstead and Oyster Bay such sum as will make full restitution to the town of Hempstead for the excess of taxes which have been collected, withinterest from the 19th day of July, 1912. (People ex rel. American Ex. Nat. Bank v. Purdy, 199 N. Y. 51.) Of the taxes hereafter collected upon the assessment of 1911 such part thereof as represents such excess must be credited by the county treasurer to the town of Hempstead. The $3,000 ordered paid by the town of Hempstead should be paid to the attorney of appellant herein and be collected from the towns of North Hempstead and Oyster Bay. All concurred. Pinal order to be settled before Smith, P. J. (See 163 App. Div. 803.)

 Consol. Laws, chap. 60 (Laws of 1909, chap. 62), § 177.- [Rep.